DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement of September 10, 2019 was received and reviewed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuma et al. (US 2020/0130629).
Regarding claim 1, Fuma teaches an airbag device (1) comprising: a main bag (2a) configured to be inflated when gas is supplied into the main bag (2a), the main bag (2a) configured to be deployed between first and second vehicle seats (Sd, Sn) disposed adjacent to each other in a vehicle width direction in vehicle front view and toward a lateral side of an occupant seated in the first vehicle seat (See Figs. 2A and 2B); and a sub-bag (2b) configured to be inflated when gas is supplied into the sub-bag (2b), the sub-bag (2b) configured to be disposed between a portion of the main bag (2a) in an upper part of the main bag (2a) and the second vehicle seat (Sn) (See paragraph [0019]).
Regarding claim 2, Fuma teaches the main bag (2a) and the sub-bag (2b) are formed integrally with each other (See paragraph [0018]); and the sub-bag (2b) protrudes from the portion of the main bag (2a) in the upper part of the main bag (2a) toward the second vehicle seat (Sn) when the gas is supplied into the sub-bag (2b) from the main bag (2a) side (See paragraph [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuma et al. (US 2020/0130629) in view of Fukawatase et al. (US 2014/0151984).
Regarding claim 3, Fuma teaches the above, Fuma does not disclose a pressure of the gas in the sub-bag is higher than a pressure of the gas in the main bag.
However, Fukawatase teaches an air bag system having a sub bag (40) with a higher internal pressure than that of a main bag (38) (See paragraph [0053]). In view of the teachings of Fukawatase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag device of Fuma to have the sub bag at a higher internal pressure in order to better support the main bag when an occupant moves against it (See Fukawatase [0053]).
Regarding claim 4, Fuma teaches the above, Fuma further teaches a partition wall (4b) configured to separate a space in the main bag (2a) and a space in the sub-bag (2b) is provided between the main bag (2a) and the sub-bag (2b) (See Figures 1A and 1B). 
Fuma does not disclose the partition wall is provided with a check valve that allows flow of the gas from the main bag side to the sub-bag side and prevents flow of the gas from the sub-bag side to the main bag side.
However, Fukawatase teaches in claim 11 “a check valve is provided in the communication opening wherein the check valve allows the gas to flow from the main bag to the sub bag, and inhibits the gas from flowing from the sub bag to the main bag.” In view of the teachings of Fukawatase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent holes of Fuma to include a check valve in order to maintain the higher internal pressure of the sub bag.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuma et al. (US 2020/0130629) in view of Fukawatase et al. (US 2014/0151984) and in further view of Bostrom et al. (US 2007/0096444).
Regarding claim 5, modified Fuma teaches the above, modified Fuma does not disclose the main bag and the sub-bag are provided on each of the first vehicle seat side and the second vehicle seat side; the main bag and the sub-bag provided on the first vehicle seat side are deployed at a time of a side collision from the second vehicle seat side; and the main bag and the sub-bag provided on the second vehicle seat side are deployed at a time of a side collision from the first vehicleTSN201810542US00TFN180623-US13 seat side.
However, Bostrom teaches an air bag system that includes air bag units (16 and 21) arranged on first and second seats (See Figure 3). Bostrom further teaches that “only the air-bag of each seat which is located between an occupant of the respective seat and the area of side impact” are deployed (See paragraph [0034]). In view of the teachings of Bostrom, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the air bag device of Fuma to include the arrangement and deployment method of Bostrom in order to best protect passengers in the event of different crash scenarios.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all show air bag systems of pertinence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.E.Y./Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616